DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 11/18/2021 has been received and entered into the case. Claims 19-31 are pending and have been considered on the merits herein.  All arguments and amendments have been considered.
The rejection of claims 19-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-9, 13, 14, 16-18 of copending Application No. 15070005 (reference application) is withdrawn in light of the abandonment of 15070005 on 10/26/2021. 
Claim Objections
Claim 19 is objected to because of the following informalities:  after step (iii) and before step (iv) the claim should include “; and”.  The “and” after step (ii) should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 has been amended and is drawn to the plant cell being a plant suspension cell or a photo-autotrophic suspension cell line.  Claim 31, claims the plant cell is a plant suspension cell line, or a photo-
autotrophic suspension cell line, a plant embryo, a plant pollen, meristematic tissue, plant leaf, plant root, plant root tip, anther, silk, flower, kernel, bulb, tuber, rhizome, calli, or seed. The plant cell of claim 31 is broader than that of claim 19 from which is depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 19-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US2009/0023214A1, IDS) in view of Henrickhoff et al. (US2015/0037783 A1, IDS) supported by Yoon et al. (J. of Chromatog. A, 2002, IDS) in further view of Van Hoogevest et al. (Euro. J. Lipid Sci. Technol., 2014, p. 1088-1107) and Yoshida et al. (Plant Phys., 1974, p. 509-511, IDS). 
Regarding claims 19 and 20, Garrison teaches a method of cryopreserving and recovering at least one plant cell in a medium composition comprising 1 M glycerol and 1 M DMSO (at least one cryopreservation agent) in 100 ml of cell medium (0027, Ex. 2 and Ex. 3), MS and VP cell culture media (a cell suspension medium) (0027, 0029). The at least one plant cell is a BY-2 suspension cell line, NT-1 tobacco and T309 rice culture (a plant cell line) (0009, 0010, 0021, 0027, 0029, 0030, 0032, 0035, 0036).  The method is used to recover plant cell lines from cryopreservation to reestablish growing cell cultures that retain the genotype and phenotype of the original cryopreserved culture (0010, 0011, Ex. 6).
Regarding claim 22, Garrison teaches when culturing T309, i.e. a monocotyledonous plant cell, AA cell culture media is used, which is an art recognized monocotyledonous plant cell suspension medium.  
Regarding claims 23, 26 and 31, Garrison teaches that dicotyledonous plant cell line BY-2 is tobacco cell line, therefore a dicotyledonous plant cell established from the callus of the tobacco plant. The plant cell suspension medium is disclosed to be BY2+VP medium, therefore comprising a dicotyledonous medium.  
27, the cell line disclosed by Garrison comprises a transgene (0012, 0022). 
Regarding claims 24, 25, 26, the reference teaches that monocotyledonous and dicotyledonous plants including tobacco, rice, carrot, corn, rape and cotton can be used in the media suspensions (0010) and tobacco cell lines NT-1 and BY-2 and T309 rice cells (0016, 0017). 
Regarding clams 19, 29, 30, Garrison teaches that the plant cell with medium is reduced to 4°C, maintained (acclimated to a reduced temperature) and frozen to -40°C, i.e. a temperature of less than 4°C of claim 19 and between 0 to about -196°C according to claim 30 (0030, 0031, 0035, 0036). 
Regarding claim 28, while the phosphatidylcholine is taught by Henrickhoff to be derived from animal and plant sources including eggs, seeds and plants (0034), it is not disclosed to be derived from the sources of claim 28, absent evidence to the contrary, it is the Examiners position that phosphatidylcholine from animal or plant origins would function the same in the composition. In addition, soybean, rape seed, and sunflower are known to be natural sources of phosphatidylcholine, support is provided by Van Hoogevest et al. (Eur. J. Lipid. Sci. tech, 2014), who teach the purification of phosphatidylcholine from natural sources including soybean, rapeseed, and sunflower (section 2-2.3, Table 1-6), therefore using art recognized natural sources to obtain phosphatidylcholine would be an obvious choice to a posita. 
Garrison does not teach the medium to comprise phosphatidylcholine or its concentration (claim 19). 

Regarding claim 21, Henrickhoff teaches the amounts of cryopreservation agents to be 2-20%, thus falling within applicant claimed 0.5-75%. 
It would have been obvious before the effective filing date of the claimed invention to add phosphatidylcholine at the concentration taught by Henrickoff to a medium composition of Garrison for use in a method of cryopreserving at least one plant cell, because Henrickhoff teach the addition of lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation. 

Additional motivation to add phosphatidylcholine to media composition for freezing plant cells is provided by Yoshida who teach the primary site of freezing injury in plant cells is in the cellular membranes and in some studies the intactness of plasma membranes are lost during freezing as a result of injury. During freezing there are compositional changes to the plants which result in deleterious changes in the membranes of plants. These compositional changes are taught to happen in phospholipids, essential to the membranes, during freezing. In particular, phosphatidylcholine is degraded and decreased during freezing (intro., Results p. 510, Fig. 1, Fig.2). Yoshida teach that the decrease of phosphatidylcholine is intimately associated with freezing injury to the tissue (p. 510 1st col). 
It would have been obvious before the effective filing date of the claimed invention to add phosphatidylcholine to a medium composition comprising at least one plant cell, a cryopreservation agent and a cell suspension media used in a method for cryopreserving a plant cells as disclosed by Garrison, because Henrickhoff teach the addition of lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation). Thus, one would have a reasonable expectation of st col). Therefore, one of ordinary skill in the art, at the time of filing the claimed invention would have had a reasonable expectation of successfully making a media composition for freezing the claimed plant cells and protecting said cells when phosphatidylcholine is added to the media composition. 

Claims 19-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/052835, IDS in view of Henrickhoff et al. (US2015/0037783 A1, IDS) supported by Yoon et al. (J. of Chromatog. A, 2002, IDS) in further view of Van Hoogevest et al. (Euro. J. Lipid Sci. Technol., 2014, p. 1088-1107) and Yoshida et al. (Plant Phys., 1974, p. 509-511, IDS). 
WO’835 teaches a method of cryopreserving and recovering at least one plant cell comprising suspending the plant cell in a media for cryopreservation (0012, 0013, 0017, 0018, 0023) of monocots or dicots which include transformed (transgenic) and claims 19, 24-27, 31 (0013, 0014) established from the callus (0016-0018) of the plant comprising cell suspension media NT-1 VP media, VP medium or T309, i.e. a monocotyledonous and dicotyledenous plant cell suspension media according to claims 19, 22, 23 (Table 1 and 2, claim 13), and a cryopreservation agent (0023, 0027, table 2) including 46. 06 g/L glycerol and 35.5 ml/L of DMSO according to claims 19 and 20. The plant cells in the medium is cooled to between 2-7°C for 1 hour, i.e. acclimated to a reduced temperature, the freezing process is started at 4°C followed by a continual drop and frozen to -40°C according to claims 19, 29 and 30,  i.e. between applicants claimed 0 to -196°C (0028).  WO’835 teaches cryopreserving and recovering the plant cells to establish growing cell cultures that retain genotype and phenotype of the original culture (0013). 
WO’835 does not teach the media to comprise phosphatidylcholine according to claims 19, 21 and 28. 
Henrickhoff teaches a media composition comprising a cryopreservation agent selected from acetamide, DMSO, glycerol, ethylene glycol, methanol, propylene glycol in amounts ranging from about 2-20% (0025-0027), a cell suspension media (0027) and a eukaryotic plant cell including plant seeds and shoots (0040).  Henrickhoff teach the medium is cooled to 10-20°C and frozen and stored at -196°C (0041). The composition also comprises lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation. Henrickhoff teach adding lipids in amounts of 20, 23 and 29% 
Regarding claim 21, Henrickhoff teaches the amounts of cryopreservation agents to be 2-20%, thus falling within applicant claimed 0.5-75%. 
It would have been obvious before the effective filing date of the claimed invention to add phosphatidylcholine at the concentration taught by Henrickoff to a media composition of WO’835, because Henrickhoff teach the addition of lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation. Therefore, one of ordinary skill in the art, at the time of filing the claimed invention would have had a reasonable expectation of successfully cryopreserving at least one plant cell when using a medium for freezing the claimed plant cells, protecting said cells and successfully recovering and regenerating the plant cells when phosphatidylcholine is added to the media composition of WO’835. 
Regarding claim 28, while the phosphatidylcholine is taught by Henrickhoff to be derived from animal and plant sources including eggs, seeds and plants (0034), it is not disclosed to be derived from the sources of claim 28, absent evidence to the contrary, it is the Examiners position that phosphatidylcholine from animal or plant origins would function the same in the composition. In addition, soybean, rape seed, and sunflower 

Additional motivation to add phosphatidylcholine to media composition for freezing plant cells is provided by Yoshida who teach the primary site of freezing injury in plant cells is in the cellular membranes and in some studies the intactness of plasma membranes are lost during freezing as a result of injury. During freezing there are compositional changes to the plants which result in deleterious changes in the membranes of plants. These compositional changes are taught to happen in phospholipids, essential to the membranes, during freezing. In particular, phosphatidylcholine is degraded and decreased during freezing (intro., Results p. 510, Fig. 1, Fig.2). Yoshida teach that the decrease of phosphatidylcholine is intimately associated with freezing injury to the tissue (p. 510 1st col). 
It would have been obvious before the effective filing date of the claimed invention to add phosphatidylcholine to a media composition comprising a eukaryotic cell, specifically a plant cell, a cryopreservation agent and a cell suspension media as disclosed by WO’835 because Henrickhoff teach the addition of lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation. Thus, st col). Therefore, one of ordinary skill in the art, at the time of filing the claimed invention would have had a reasonable expectation of successfully making a media composition for freezing the claimed plant cells and protecting said cells when phosphatidylcholine is added to the media composition. 

Claims 19-26, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadkade et al. (US2005/0158699 A1, IDS) in view of Henrickhoff et al. (US2015/0037783 A1, IDS) supported by Yoon et al. (J. of Chromatog. A, 2002, IDS) in further view of Van Hoogevest et al. (Euro. J. Lipid Sci. Technol., 2014, p. 1088-1107) and Yoshida et al. (Plant Phys., 1974, p. 509-511, IDS). 
Kadkade teaches a method of cryopreserving, recovering and regrowing (0084-0086) at least one plant cell comprising suspending plant cells in a medium composition comprising an aqueous solution including a cryopreservation agent selected from claims 19-21 (0065, 0072, 0073), a stabilizer in the form of a phospholipid to neutralize deleterious effect which damage cellular membranes and intercalate into lipid bilayers during cryopreservation (0012-0014, 0046, 0058) a cell suspension media (0065, 0073) and at least one plant cell, specifically a monocotyledonous or dicotyledonous plant cell selected from rice, wheat, corn, soybean, cotton, carrot, of claims 19, 24-26 for example (0038) as well as suspension cell line cultures which they teach are very valuable to preserve as these types of cultures may exhibit unique characteristics which are lost with extended time in culture (0040).  They teach the plant cells can be from roots, stems, callus cells, cell suspensions, meristems, seeds, embryos and leaves according to claim 31 (0039, 0040, 0041). While Kadkade teaches that the at least one plant cell to be used in the method includes both monocotyledons and dicotyledonous and teachings suspending the at least one plant cell in a suspension medium, they do not specifically disclose a monocot or dicot suspension medium, it would be obvious to a posita to use the proper suspension medium depending on the at least one plant cell to be used in the method. 
Regarding claims 29 and 30, Kadkade teach acclimating plant cells to a reduced temperature between 1 to about 15°C, preferably 4°C in the medium and then freezing to between -70 to -200°C (0012, 0013, 0060-0062), i.e.  a temperature of about 4 to about -196°C (0004-0006, 0012-0014, 0058, 0060-0062, 065-0069, 0079, 0089-0091, 0104).  
Kadkade does not teach the media to comprise phosphatidylcholine according to claims 19 and 28. 

Regarding claim 21, Henrickhoff teaches the amounts of cryopreservation agents to be 2-20%, thus falling within applicant claimed 0.5-75%. 
It would have been obvious before the effective filing date of the claimed invention to add phosphatidylcholine at the concentration taught by Henrickoff to a media composition of Kadkade because Henrickhoff teach the addition of lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation. 

Regarding claim 28, while the phosphatidylcholine is taught by Henrickhoff to be derived from animal and plant sources including eggs, seeds and plants (0034), it is not disclosed to be derived from the sources of claim 28, absent evidence to the contrary, it is the Examiners position that phosphatidylcholine from animal or plant origins would function the same in the composition. In addition, soybean, rape seed, and sunflower are known to be natural sources of phosphatidylcholine, support is provided by Van Hoogevest et al. (Eur. J. Lipid. Sci. tech, 2014), who teach the purification of phosphatidylcholine from natural sources including soybean, rapeseed, and sunflower (section 2-2.3, Table 1-6), therefore using art recognized natural sources to obtain phosphatidylcholine would be an obvious choice to a posita. 
Additional motivation to add phosphatidylcholine to media composition for freezing plant cells is provided by Yoshida who teach the primary site of freezing injury in plant cells is in the cellular membranes and in some studies the intactness of plasma membranes are lost during freezing as a result of injury. During freezing there are compositional changes to the plants which result in deleterious changes in the membranes of plants. These compositional changes are taught to happen in phospholipids, essential to the membranes, during freezing. In particular, phosphatidylcholine is degraded and decreased during freezing (intro., Results p. 510, st col). 
It would have been obvious before the effective filing date of the claimed invention to add phosphatidylcholine to a medium composition comprising a plant cell, a cryopreservation agent and a cell suspension media for cryopreserving at least one plant cell as disclosed by Kadkade because Henrickhoff teach the addition of lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation). Thus, one would have a reasonable expectation of successfully recovering and regenerating viable cell lines when protecting and stabilizing the cells during the cryopreservation process.
In addition, Yoshida who teach the primary site of freezing injury in plant cells is in the cellular membranes and in some studies the intactness of plasma membranes are lost during freezing as a result of injury. During freezing there are compositional changes to the plants which result in deleterious changes in the membranes of plants. These compositional changes are taught to happen in phospholipids, essential to the membranes, during freezing. In particular, phosphatidylcholine is degraded and decreased during freezing (intro., Results p. 510, Fig. 1, Fig.2). Yoshida teach that the decrease of phosphatidylcholine is intimately associated with freezing injury to the tissue (p. 510 1st col). Therefore, one of ordinary skill in the art, at the time of filing the claimed invention would have had a reasonable expectation of successfully making a . 
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Applicants do not present any arguments other than that the rejections are respectfully traversed and that claim 19 has been amended.  The rejections are maintained for the reasons provided herein. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                              

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651